DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-6, 8-13, 15 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art was not found that taught or suggested an automatic solder paste feeding system that has the structure as claimed that included  a cleaning brush mounted on the base and adapted to remove impurities from a top surface of the solder paste contained in the container; a first moving mechanism mounted on the support frame of the base and adapted to move the syringe in a vertical direction perpendicular to the base, so as to move the syringe to an injection position, wherein when the syringe is moved to the injection position an injection port of the syringe is driven to enter into the container; a second moving mechanism mounted on the base and adapted to move the container in a horizontal direction parallel to the base between an injection station, wherein the syringe is aligned with the container in the vertical direction, and a second cleaning position, wherein the container is arranged adjacent the cleaning brush; and a heater mounted on the base and configured to heat the solder paste contained in the container, so that the solder paste is melted into liquid state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN B SAAD/Primary Examiner, Art Unit 1735